 

Case 1:21-cr-00046-GBD Document 31

 

    

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK Dare PLO toe

OT eas

 

Meer:

 

UNITED STATES OF AMERICA,

ORDER
-against-

21 Cr. 46 (GBD)
MALIK KNOX,

Defendant.

GEORGE B. DANIELS, United States District Judge:
The status conference scheduled to occur on August 3, 2021 is adjourned to August 10,

2021 at 10:00 a.m.

Dated: New York, New York
July 26, 2021
SO ORDERED.

age 6 Dries.

RGEJB. DANIELS
hited States District Judge

 
  
  

 

 
